Citation Nr: 0517762	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a cardiovascular 
disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran had oceangoing service in the United States 
Merchant Marine from September 26, 1944 to January 12, 1945; 
from March 30, 1945 to May 21, 1945; and from June 7, 1945 to 
August 2, 1945.  See 38 C.F.R. § 3.7(x)(15) ["oceangoing 
service" in the Merchant Marine between December 7, 1941 and 
August 15, 1945 is deemed to constitute active military 
service].  He also had active service from January 1946 to 
November 1947.  Discharge from a period of service from April 
1949 to May 1950 was found by VA administrative decision in 
December 1960 to have been under dishonorable conditions, and 
is a bar to payment of VA benefits with regard to any such 
benefits that would accrue for service during that period. 
See 38 C.F.R. § 3.312(b) (2004).  

The remote procedural history of this case will be set out in 
the Reasons and Bases section below.

In a rating action dated in January 2001, the RO denied 
service connection for cardiomyopathy and for an orthopedic 
disorder (variously described as rheumatoid arthritis, 
arthritis, osteoarthritis and scoliosis).  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal in November 2002.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in November 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).

In January 2005, the Board remanded these two issues.  In 
April 2005, the RO in Huntington, West Virginia issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The case is again before the 
Board for appellate consideration.

Issues not on appeal

In January 2005, the Board, in a separate decision, found 
that a Board decision of December 13, 1999 which determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
hypertension, a forehead scar, and chronic obstructive 
pulmonary disease with bronchial asthma and carditis; and 
which denied claims of entitlement to service connection for 
cataracts, osteoarthritis, a dental disorder including loss 
of part of the jawbone, an orthopedic disorder variously 
diagnosed as rheumatoid arthritis and scoliosis, and hearing 
loss were denied, was not clearly and unmistakably erroneous.  
These issues are therefore not for current Board 
consideration.  

While this case was in remand status, the veteran raised 
various other claims, to include service connection for 
asthma, service connection for scars on his knees and elbows, 
service connection for myofascial pain syndrome with plantar 
fasciitis, service connection for bowel and urinary disorders 
secondary to his back disorder, and service connection for 
disability due to radiation exposure.  These matters have not 
been developed for appellate consideration, and are 
accordingly referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  In a December 1999 decision, the Board determined that 
new and material evidence had not been submitted that would 
serve to reopen a previously-denied claim of entitlement to 
service connection for hypertension.

2.  The evidence received since the Board's December 1999 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
cardiovascular disorder.

3.  In a December 1999 decision, the Board denied entitlement 
to service connection for scoliosis.

4.  The evidence received since the Board's December 1999 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
disability of the spine.


CONCLUSIONS OF LAW

1.  The December 1999 Board decision in which a claim for 
service connection for hypertension was not reopened is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

2.  The evidence received since the December 1999 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a cardiovascular 
disorder has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The December 1999 Board decision in which a claim for 
service connection for scoliosis was denied is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

4.  The evidence received since the December 1999 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a disability of the 
spine has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for cardiovascular and spine disorders.  Implicit 
in his presentation is the contention that he has submitted 
new and material evidence that is sufficient to reopen his 
claims, which were denied in a December 1999 Board decision.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issues on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claims to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for service connection for a back 
disorder, inasmuch as the veteran's request to reopen that 
claim was received by VA in March 2000.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, a VCAA notice letter was sent to the veteran in 
January 2005, in accordance with the Board's remand directing 
such action, describing the type of evidence that would 
support his request to reopen his claims.  In particular, he 
was advised as to what specifically constituted "new 
evidence," and what specifically constituted "material 
evidence."  He was notified, by reference to prior rating 
decisions, statements of the case, and supplemental 
statements of the case, as to the evidence already received 
by VA.  This letter not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
January 2005 VCAA letter, the RO informed the veteran that VA 
was responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was also advised that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, which "may include records from State or 
local government, private doctors and hospitals, or current 
or former employers."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the January 2005 letter, the veteran was informed, in a 
section entitled "What the Evidence Must Show," of the 
kinds of evidence he should submit.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The January 2005 letter advised the 
veteran that he could "submit information that is relevant 
to your appeal."  He was furnished with a VA Form 21-4138, 
Statement in Support of Claim, to facilitate his submittal of 
additional information.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the January 2005 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of United States 
Court of Appeals for Veterans Claims (the Court) in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.   Pursuant to the 
Board's January 2005 remand, the VCAA letter described above 
was issued.  After the veteran was accorded the opportunity 
to submit additional evidence and argument, the Huntington RO 
issued a SSOC which continued to deny the veteran's claims.  
Thus the veteran was provided with adequate VCAA notice and 
was allowed to respond thereto prior to the 
re-adjudication of his claims.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen previously-
denied claims of entitlement to service connection for a 
cardiovascular disorder and a disability of the spine, 
satisfies neither of those two criteria.  The veteran's claim 
to reopen was filed in March 2000.  Accordingly, VA has no 
duty to assist the veteran in the further development of this 
claim until such time as the claim is reopened.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board will therefore proceed to a decision on the merits 
as to the issues on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

Certain disabilities, to include cardiovascular disease and 
arthritis, may be presumed to have been incurred during 
service when manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in March 2000, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability.

Factual background

The February 1961 Board decision

The report of the service medical examination conducted 
pursuant to the veteran's entrance into service in January 
1946 shows that his blood pressure was recorded as 126/78, 
with his heart and blood vessels deemed to be normal.  The 
report of his service separation examination, dated in 
November 1947, shows that his blood pressure before exercise 
was recorded as 108/64; the condition of his arteries and the 
condition of his veins were each found to be normal, and  his 
pulse was regular.  

There is no pertinent medical evidence for over a decade 
after service.  A March 1960 private medical statement notes 
that blood pressure was recorded as 150/90 in the right arm, 
and as 130/70 in the left arm, with findings to include 
slight elevation of right arm blood pressure.

In a February 1961 decision, the Board denied a claim by the 
veteran of service connection for hypertension.  The Board 
noted that manifestations of hypertension during service were 
not shown by the available records.   

The July 1996 Board decision

The veteran again sought service connection for hypertension, 
a claim that was appealed to the Board and which was the 
subject of a Board decision in July 1996.  The evidence that 
had been associated with the veteran's claims file since the 
Board's February 1961 decision, with regard to the claim for 
service connection for hypertension, included the following 
medical evidence.

A June 1962 VA examination report shows that there were no 
cardiac symptoms shown other than tachycardia; blood pressure 
was recorded as 138/84.  A March 1963 private medical 
statement, noted an enlarged heart; a statement from the 
veteran's mother, alleged that the veteran has "heart 
trouble"; and a private medical statement dated in May 1963 
noted that the veteran's "main trouble" was his heart, and 
that his blood pressure was recorded as 140/85.  The report 
of a July 1965 VA examination shows that the heart was normal 
on examination, and that blood pressure was recorded as 
125/80.  The report of an April 1995 VA examination shows 
that blood pressure was recorded as 120/78, with diagnoses to 
include normal blood pressure and hypertension from history.  
A July 1995 VA examination report notes diagnoses to include 
hypertension-not found.

The Board, in July 1996, found that the evidence associated 
with the veteran's claims file since February 1961 was not 
both new and material, that his claim for service connection 
for hypertension had not been reopened, and that the February 
1961 Board decision remained final.



The December 1999 Board decision

The veteran, once again seeking service connection for 
hypertension, appealed the denial of that claim to the Board 
which, in December 1999, again found that this claim had not 
been reopened.  The Board at that time noted that the veteran 
had not submitted any evidence in support of this claim, 
other than his stated belief that he was entitled to service 
connection for hypertension, since the Board's previous 
refusal to reopen this claim in July 1996.  The Board found 
that because no new and material evidence had been presented, 
the claim had not been reopened and remained denied.

Additional evidence

Since December 1999, the evidence associated with the 
veteran's claims file includes duplicate copies of records 
previously made available and considered by the Board in its 
prior adjudications; VA medical records dated between 1983 
and 2005 reflecting treatment for problems to include 
tachycardia and an aortic aneurysm; and various textual 
materials submitted by the veteran relating to a variety of 
medical subjects.

Analysis

As noted above, the veteran's claim of entitlement to service 
connection for cardiovascular disability was denied most 
recently in December 1999, when the Board refused to reopen 
the previously-denied claim.  This matter had been denied by 
the Board in July 1996 and February 1961 decisions.  These 
decisions are final; see 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The veteran's claim may therefore be reopened 
only upon the submission of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002).

In essence, the Board previously denied the veteran's claim 
because it determined that the medical evidence did not 
demonstrate that cardiovascular disease was related to the 
veteran's service.  In essence, the Board determined that 
Hickson elements (2) and (3), in service disease and medical 
nexus, had not been satisfied. 
In order for new and material evidence to be submitted with 
respect to the veteran's claim of entitlement to service 
connection for a cardiovascular disability, evidence would 
have to be submitted indicating that a cardiovascular 
disability was manifested during service and that there is a 
medical relationship between the veteran's service and any 
currently manifested cardiovascular disease.

The evidence received since December 1999 consists primarily 
of records duplicative of those already considered, and 
reports of treatment accorded the veteran many decades after 
his active service.  The duplicate records, clearly, are not 
new.  The various treatment records, while new in the sense 
that they had not previously been associated with the 
veteran's claims file, are not new in the sense that they 
present new information.  Crucially, these records do not 
show that any current cardiovascular disorder is in any 
manner related to active service.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

The only evidence that would tend to relate a current 
cardiovascular disorder to the veteran's service is the 
veteran's own assertions that there is, in fact, such a 
relationship.  Such statements are essentially repetitive of 
statements he previously made.  As such, these statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, such lay statements as to medical matters such as 
etiology are not competent and cannot be considered new and 
material as to the question of the relationship of any 
current cardiovascular disability to service.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

Thus, the Board finds that the veteran's contention that he 
currently suffers from a cardiovascular disorder that is 
related in some manner to his periods of service cannot be 
accepted as new and material evidence.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a cardiovascular disorder.  The claim 
is not reopened, and the benefit sought on appeal remains 
denied.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the spine.

Factual background

The December 1999 Board decision

The report of the medical examination conducted in 
conjunction with the veteran's entrance into Merchant Marine 
service, dated in July 1944, shows that his spine and 
extremities were evaluated as normal, with slight curvature 
of the spine noted.

The reports of the medical examinations conducted pursuant to 
the veteran's entrance into service in January 1946, and 
pursuant to his separation from service in November 1947, 
show that his spine and extremities were clinically evaluated 
as normal on both occasions.  

A private medical record dated in March 1960 notes that, on 
examination, the veteran's back was straight, with normal 
curves.  The reports of June 1962 and July 1965 VA 
examinations show that no musculoskeletal symptoms were 
manifested.  
There are no pertinent medical records for several decades 
thereafter.

The report of a February 1991 private radiological study of 
the veteran's lumbosacral spine indicates that there was mild 
compression of all of the lumbar superior vertebral body 
plates, along with modest anterior osteophytic spurring at 
all levels.  Curvature was normal, but L5 was further 
compressed minimally on the left side, possibly due to old 
trauma.  The L4-5 disc interspace was borderline narrowed, 
with early disc disease at this level suspected.

An April 1995 VA radiographic study of the lumbar spine shows 
severe osteopenia, with narrowing of the disc space at L4-L5, 
and spurs at most levels.  The report of a July 1995 VA 
examination notes marked flattening of the lumbar spine with 
a curvature of the spine to the right, with the presence of 
arthritic changes.

In a decision dated in December 1999, the Board denied the 
veteran's claim of entitlement to a disability of the back, 
characterized at that time as an orthopedic disorder 
variously described as rheumatoid arthritis and scoliosis.  
The Board also at that time denied a claim of entitlement to 
service connection for osteoarthritis.  
It was noted, with regard to the osteoarthritis, that there 
were no medical records showing the presence of this disorder 
either in service or within the one year presumptive period 
after separation, nor did any medical records contain an 
opinion as to the etiology of the osteoarthritis that was 
first shown in February 1991.  

With regard to the veteran's claim for service connection for 
rheumatoid arthritis and a spinal condition to include 
scoliosis, it was noted that service medical records from the 
veteran's period of honorable service noted no complaints of, 
or treatment for, these problems.  It was also noted that 
scoliosis was indicated upon entry for the veteran's third 
period of service, but that service connection was not 
warranted for aggravation of any disorder during that period 
inasmuch, as his discharge from that period was under 
dishonorable conditions.  

It was also noted that the veteran had presented numerous 
excerpts from medical journals and textbooks describing the 
nature and symptomatology of rheumatoid arthritis, along with 
an abundance of correspondence in which he set out various 
theories describing why he felt rheumatoid arthritis and 
scoliosis should be service connected.  The Board pointed 
out, however, that there was no current diagnosis of either 
rheumatoid arthritis or scoliosis and that, even assuming 
that these disorders were present, there was no competent 
medical evidence that the manifestation of these disorders 
was related to service.  

Additional evidence

The evidence associated with the veteran's claims file since 
December 1999 includes the following.

A June 2000 VA medical record indicates an assessment of 
arthritis in multiple joints and possible early symptoms of 
rheumatoid arthritis.  The report of a January 2001 VA 
examination indicates that X-rays showed degenerative 
arthritis/osteoarthritis, with no evidence of rheumatoid 
arthritis.  The examiner stated that the veteran's 
degenerative arthritis was a normal part of aging and was at 
a level that would be expected for someone of his age.  It 
was noted by the examiner that there was no documentation in 
the veteran's military records of any spine arthralgias.  A 
December 2001 VA radiographic study of the veteran's lumbar 
spine indicates impressions to include osteoporosis, L2 and 
L4 compression fractures, and degenerative disc disease at 
C5. 

The evidence submitted since December 1999 also includes 
excerpts from medical texts and statements from the veteran 
in which he associates his current spine problems to his 
service.  In particular, he points out that the report of his 
July 1944 entrance examination noted slight curvature of the 
spine.  He also alleges that various medical records, and 
specifically the private radiographic study of February 1991, 
were altered.

Analysis

The Board's December 1999 decision denied a claim for a back 
disability, however characterized.  That decision is final 
and can be reopened only upon the receipt of new and material 
evidence.  See 38 C.F.R. § 20.1100 (2004).    

As with the first issue on appeal, the veteran's claim for 
service connection for a spinal disability was previously 
denied by the Board because Hickson elements (2) and (3), in-
service disease and/or injury and medical nexus, were 
lacking. 

The evidence received since December 1999 includes medical 
records reflecting the current manifestations of a back 
disorder.  This evidence is  not new.  The fact that a back 
disability, variously diagnosed, is manifested had been 
known, and considered, by the Board in December 1999.  The 
newly-submitted medical records do not reflect that a back 
disorder had been manifested during either period of 
acceptable service, nor do they show that a current back 
disability was in some manner related to or was the product 
of such service.  See Cornele, supra, and Mintz, supra 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

The veteran's continued assertions that his back disorder is 
related in some manner to his active service do not serve to 
reopen his claim.  Such statements are essentially repetitive 
of statements he previously made and, as such, are not new.  
See Reid, supra.  Such statements are also not competent 
medical evidence. 
See Moray, supra [lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection] and 
Routen, supra [lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108]. Thus, the 
Board finds that the veteran's contention that he currently 
suffers from a back disorder that is related in some manner 
to his periods of service cannot be accepted as new and 
material evidence.

The Board observes that the only evidence concerning in-
service disability and medical nexus is in fact unfavorable 
to the veteran's claim.  The report of a January 2001 VA 
examination includes statements by the examiner that the 
veteran's degenerative arthritis was a normal part of aging 
and was at a level that would be expected for someone of his 
age.  It was also noted by the examiner that there was no 
documentation in the veteran's military records of any spine 
arthralgias.  Such evidence cannot be considered to be new 
and material.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to the appellant is not 
new and material].

The veteran has submitted medical treatise evidence, which 
generally pertain to back disabilities.  Such evidence is 
essentially reflective of similar previous submissions.  In 
any event, it is well established that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Such 
evidence is not new and material and does not serve to reopen 
the claim.  

The Board notes that the veteran points to the report of his 
entrance examination into the Merchant Marine, wherein slight 
curvature of the spine was noted, as evidence of in-service 
back impairment.  Setting aside how evidence of a pre-service 
condition could be deemed to be evidence of an in-service 
condition, this evidence was of record in December 1999, and 
cannot be considered to be new and material for that reason 
alone.  

Finally, with regard to the veteran's allegations that 
certain documents have been altered, the Board notes that he 
has not presented any evidence in support of these 
assertions.  In the absence of concrete and specific evidence 
of fraud or deceit, the Board will not entertain any 
unsubstantiated allegations such as those raised by the 
veteran.  Although ordinarily the credibility of the evidence 
is presumed, see Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. that which is inherently false or 
untrue) to be credible.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
received.  The claim is not reopened, and the benefits sought 
on appeal remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

ORDER

New and material evidence has not been submitted, and the 
veteran's claims of entitlement to service connection for a 
cardiovascular disorder and for a disability of the spine 
remain denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


